PER CURIAM.
Appellant was convicted of aggravated assault. The trial judge departed from the guidelines and sentenced appellant to ten years imprisonment. The scoresheet indicates that one reason for the departure was that appellant was found to be a habitual offender. As the state agrees, this is not a sufficient reason for departure. Whitehead v. State, 498 So.2d 863 (Fla.1986). Two other reasons for departure are listed on the scoresheet, neither of which are sufficient.
Additionally, appellant contends that it was error to assess points for victim injury because it is not an element of the offense. Appellee concedes this was the law at the time of the offense. Brown v. State, 508 So.2d 522 (Fla. 2d DCA 1987).
Therefore we reverse the sentence and remand for resentencing within the guide*1288lines based upon a proper computation of the points to be assessed.
Sentence reversed.
RYDER, A.C.J., and DANAHY and PARKER, JJ'., concur.